DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “a first server directly coupled to the local interconnect through a first direct connection” in claim 1 is used by the claim to mean “a [direct memory access DMA] connection between server and the local interconnect” while the accepted meaning is “a connection between first server and local interconnect with nothing in between.” For example, the “through a first direct connection” in between would make the direct connection become an indirect connection. A plain meaning of the “direct connection” would be viewed as physical connection. In figure 22, the server 2122 does not couple to local interconnect 2016 as specified in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondoh (US 8,868,865).

Referring to claims 2, 8-10 and 16, Kondoh discloses a memory appliance MA (fig. 1, server 100) comprising: 
a local interconnect (fig. 1, backplane 400); 
a host central processing unit CPU coupled (fig. 1, server module 200-1) to the local interconnect; and 
a plurality of memory modules (fig. 1, storage module 300-1; 14:23-25, storage modules 300) coupled to the local interconnect and each comprising a memory controller (fig. 1, disk controller 310) and a memory component (fig. 1, storage device 370), wherein the MA is to store data within the plurality of memory modules; 
wherein the local interconnect is to receive a request (fig. 5, read request S103; fig. 6, write request S203; 6:53-65, request includes transfer list 224) to access the data from a first server (fig. 1, server 200-1/200-2) directly coupled to the local interconnect of the MA through a first direct connect (fig. 1, interface 260 to 410), wherein the request to access the data stored in the MA comprises an address (fig. 10, address in transfer list for request; 6:53-65) and is received by the local interconnect through the first to bypass a network switch (fig. 1, LAN 600) external to the MA; and 
wherein the local interconnect is to perform an address translation (fig. 1, with address specified from transfer module 230) to translate the address to a translated memory address (7:10-15, convert server command to storage command) associated with a 

	As to claims 4 and 18, Kondoh discloses the MA of claim 2, wherein the first and second direct connections are selected from the group consisting of Peripheral Component Interconnect Express PCIe, InfiniBand, and Ethernet (4:8-15, PCIe).

	As to claims 5 and 19, Kondoh discloses the MA of claim 2, wherein the network switch and the interconnect switch are selected from the group consisting of an Ethernet switch, a PCIe switch, and an InfiniBand switch (fig. 1, LAN 600), and wherein the MA is disposed within a rack and the first and second server are disposed within the rack (fig. 1, server apparatus 100; 14:14-22, server chasis).
	
As to claims 6, 11 and 20, Kondoh discloses the MA of claim 2, wherein the local interconnect controls access to portions of the plurality of memory modules within the MA by the first server and the second server (fig. 1, backplane 400).


	As to claim 12, Kondoh discloses the method of claim 8, wherein the access requests are direct memory access DMA requests (fig. 4, DMA 232).

	As to claim 13, Kondoh discloses the method of claim 8, wherein the sending of the data is performed transparently to the CPU (fig. 4, DMA 232 accesses and transparent to CPU).

	As to claim 14, Kondoh discloses the method of claim 8, wherein the sending of the data by the local interconnect bypasses the CPU (fig. 4, DMA 232 accesses and bypassing CPU).
	
As to claim 15, Kondoh discloses the method of claim 8, wherein the CPU received the data requests and responsive thereto configures a request queue (fig. 5, create buffer S101) for the local interconnect to execute the data requests.



Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive. Applicant argues that Konhoh art does not disclose “a local interconnect performs a translation of a memory request address to a translate address associated with memory module while bypassing the host CPU” (pp.8-11).
Kondoh discloses transfer module 230 accessing storage devices 370 via interconnect 400 as bypassing the host CPU 210. Kondoh further discloses transfer module 230 uses addresses from transfer list 224/334 for memory read/write requests as shown in figures 9 and 10. Kondoh discloses the address translation as converting server command of a memory read/write operation into corresponding storage command (6:50-7:61).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,635,598 discloses memory address translation and requests.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182